I respectfully dissent from the majority opinion.
Under the comparative negligence theory, the legislative intent is that if recovery for damages determined to be directly caused by the negligence of more than one person is allowed, each person against whom recovery is allowed is liable for a portion of the total damages equal to his percent of the total negligence.
In the instant cause, the denominator of the fraction required by R.C. 2315.19(A)(2) should have been seventy percent rather than thirty-five percent, seventy percent being the total negligence which was the proximate cause of appellees' damages, excluding appellees' negligence.
I would reverse the judgment of the trial court.